Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuki et al. (JPH 03-27108).
Regarding claim 10, Mizuki et al. teach a glossy fiber having a visible-light wavelength region. The glossy fiber is a composite fiber with a core component having a conductive substance including carbon black and a sheath component is formed of a laminate of a plurality of film like elements. Mizuki et al. teach the glossy fiber has reflected light from a plurality of layers which interfere with each other and exhibit favorable gloss characteristics. Mizuki et al. are silent regarding the claimed average reflectance, average transmittance and contrast glossiness in the visible wavelength region of the conductive composite fiber. The flossy fiber of Mizuki et al. teaches such a similar fiber, made in such a similar manner with such similar materials, the claimed the claimed average reflectance, average transmittance and contrast 
Regarding claim 12, Mizuki et al. teach the glossy fiber contains light-absorbing particles in 5% in at least one polymer constituting the fiber and the light-absorbing particles having an average transmittance of 40% or less in the visible light wavelength region.  
Regarding claim 14, Mizuki et al. teach a cross-section comprising a multilayer region comprising superposed layers of two polymers and a non-multilayer region comprising a polymer that differs in kind from the polymers of the multilayer region as shown in the figures in Mizuki, for example Figure 6. 
Regarding claim 16, Mizuki et all teach in a cross-section, an areal proportion of the multilayer to the non-multilayer region is within the claimed range as taught in the figures and in the core to sheath ratios taught by Mizuki. It is noted 3 is taught as the core component which in Figure 6 would be the non-multilayer region. 
Regarding claim 17, the multilayer region is divided by the non-multilayer region into two or more portions [Figures]. 
Regarding claim 18, Mizuki et al. teach a fibrous product in which at least a part is constituted of the glossy fiber of claim 10. 
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (JPH 03-27108).
Regarding claim 11, the glossy fiber has a cross-section along a direction perpendicular to a fiber axis with the cross-section having an inscribed circle diameter Rb and a circumscribed circle diameter Rc for the fiber. Mizuki et al. are silent regarding the claimed relationship between Rc and Rb. However, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 15, Mizuki et all. teach the multilayer region comprises different polymers which are concentrically superposed in layers and the number of layers being 5 or larger. Mizuki et al. are silent regarding the claimed thickness of each layer. However, Mizuki et al. teach the wall thickness decreases as the number of layers increases. It would have been obvious to one of ordinary skill in the art to arrive at the claimed thickness in order to accommodate the increased number of layers and ensure the fiber was an appropriate thickness. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (JPH 03-27108) in view of Kosuke et al. (JP 2006/161218).
Regarding claim 13, Mizuki et al. are silent regarding the claimed amount of air voids. However, Kosuke et al. teach inclusion of air voids in glossy fiber. Kosuke et al. is silent regarding the claimed density of air voids. However, Kosuke et al. teach increasing the number of air voids and a direct correlation to the glossiness of the fiber and the number of air voids. It would have been obvious to one of ordinary skill in the art to arrive at the claimed density of the air voids through routine experimentation.  It also would have been obvious to one of ordinary skill in the art to use the air voids of Kosuke et al. in Mizuki et al. in order to improve the glossiness of the fiber and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.